Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 13 December 1783
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                        
                            Dear Sir,
                             13th Decr 1783.
                        
                        Doct: Witherspoon president of the college in New Jersey, will have the honor to deliver you this Letter.
                        This Gentn by a very early exertion of his abilities in favor of this Country obtained a seat in Congress,
                            where he served with much credit during some of the most critical periods of the late contest. As he is now going to
                            Europe, I have taken the liberty to introduce him to the honor of your acquaintance, & to request the favor of
                            your Civilities to him whilst in France. I am &ca
                        
                            G: Washington
                        
                    